DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.
Response to Amendment
The amendment filed on 07/20/2022 has been entered. Claims 1-17 and 19-25 remain pending in the application. 
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-17 and 19-25 have been considered but are moot because the arguments are directed towards amended claim language, addressed on new grounds of rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-15 and 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 14, claim limitation “wherein the head-mounted display provides an optical passthrough” contradicts the interpretation, consistent with applicant’s specification, given to video passthrough and optical passthrough. Applicant’s specification paragraphs 7 and 67 cite, “The head- mounted display provides one of an optical passthrough or a forward-field video passthrough with a forward field of view that is a span of an environment visible to the user by the one of the optical passthrough or the forward-field video passthrough…
…The video passthrough may be provided with the head-mounted display 100 (i.e., that provides no optical passthrough).” The specification notes that only one of video passthrough or optical passthrough is implemented at a time, and the previous limitations establish video passthrough as the chosen implementation for the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). Furthermore, this claim will be interpreted to mean an alternative embodiment where optical passthrough is chosen.
Claims 15 is rejected for its dependence on claims 14, because it does not contain additional language that would overcome the indefiniteness issue recited with regard to claim 15.
Regarding claim 23, claim limitation “wherein the extended-field video passthrough is performed without output of the forward-field video passthrough when the head-mounted display provides an optical passthrough” contradicts the interpretation, consistent with applicant’s specification, given to video passthrough and optical passthrough. Applicant’s specification paragraphs 7 and 67 cite, “The head- mounted display provides one of an optical passthrough or a forward-field video passthrough with a forward field of view that is a span of an environment visible to the user by the one of the optical passthrough or the forward-field video passthrough…
…The video passthrough may be provided with the head-mounted display 100 (i.e., that provides no optical passthrough).” The specification notes that only one of video passthrough or optical passthrough is implemented at a time, and the previous limitations establish video passthrough as the chosen implementation for the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). Furthermore, this claim will be interpreted to mean an alternative embodiment where optical passthrough is chosen.
Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 16, the limitations set forth in the claim do not further limit the subject matter of claim 13, as the forward field video passthrough as the span of the environment visible to the user by the forward-field video pass through are already presented in the limitations of claim 13.  
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9, 11-17, and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 20180052329) (hereinafter Shen) in view of Higuchi et al. (US 20190221184) (hereinafter Higuchi), further in view of Yeung et al. (US 20170372673) (hereinafter Yeung).
Regarding claim 1, Shen teaches A head-mounted display comprising: 
a display unit having a display for outputting graphical content (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles); 
a head support coupled to the display unit for engaging a head of a user to support the display unit with the display in front of an eye of the user (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with head support); and 
cameras that are each coupled to one of the display unit or the head support (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with cameras coupled to display or head support), 
wherein the cameras have camera fields of view that overlap horizontally to cooperatively provide the head- mounted display with a head-mounted display field of view of 360 degrees horizontal (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with cameras coupled to display or head support and paragraph 4 regarding composite 360 field of view of cameras),
However, Shen does not explicitly teach triggered extended content display as needed for the limitations of claim 1. 
Higuchi, in a similar field of endeavor, teaches wherein the head-mounted display outputs an extended-field video passthrough in response to detection of an environmental subject in an extended field of view (see Higuchi figure 3 and paragraphs 38-42 regarding HMD with display range visible to user but detection range including area outside of visible display range, and paragraph 56 regarding a detection of an object recognized by the recognizing unit in the detection range outside of the display range triggering a display mode where information about the extended range is superimposed on the display. It is noted that Higuchi is not interpreted to fully teach the "extended video passthrough" on its own, but that in combination with Yeung below, which teaches "extended video passthrough," the trigger of Higuchi to display information of the outside range may trigger display of outside range images of Yeung. It is also noted that in combination with Shen, whether in a video or optical passthrough mode, the teachings of Higuchi would still be able to function analogously regarding the superimposition mode), 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify Shen to include the teaching of Higuchi by incorporating the triggered extended content display from the HMD of Higuchi to the HMD of Shen. One of ordinary skill would recognize that Higuchi and Shen operate in the same field of endeavor of HMDs with cameras that pick up peripheral information.
One would be motivated to combine these teachings in order to provide teachings related to camera equipped HMDs (see Higuchi paragraphs 2-3). 
However, the combination of Shen and Higuchi does not explicitly teach simultaneous display of extended field video as needed for the limitations of claim 1. 
Yeung, in a similar field of endeavor, teaches the extended-field video passthrough including images of the extended field of view that are captured substantially contemporaneously with display of the extended-field video passthrough, and the extended-field video passthrough is displayed simultaneous with the graphical content (see Yeung paragraph 25 and 33 and figure 3 regarding an HMD with a peripheral angle camera and conditions that trigger display of the peripheral image data simultaneously off to the side of the forward field of view- in combination with Higuchi, the trigger of the display may be the detection of a recognized object in the peripheral view, which does trigger a similar type of display in Higuchi. It is also noted that in combination with Shen, whether in a video or optical passthrough mode, the teachings of Yeung would still be able to function analogously regarding the display off to the side so that the extended field is displayed simultaneously with graphic content).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Shen and Higuchi to include the teaching of Yeung so that peripheral video display is included in the display of Shen and Higuchi, and the trigger of the peripheral video display may be the detection of a recognized object in the peripheral view, which does trigger a similar type of display in Higuchi. One of ordinary skill would recognize that Yeung, Higuchi, and Shen operate in the same field of endeavor of HMDs with cameras that pick up peripheral information.
One would be motivated to combine these teachings in order to provide teachings related to camera equipped HMDs (see Yeung paragraph 10).
Regarding claim 2, the combination of Shen, Higuchi, and Yeung teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Shen, Higuchi, and Yeung teaches wherein when the head-mounted display is worn on the head of the user, the cameras are positioned below a top of the head of the user (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with cameras, where according to the shape of mount, the cameras would be positioned below top of user head when mount is worn); 
wherein the head-mounted display field of view of 360 degrees horizontal extends around the head of the user (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with head surrounding cameras coupled to display or head support and paragraph 4 regarding composite 360 field of view of cameras); 
wherein one or more of the cameras is a support-mounted camera that is coupled to the head support (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with head surrounding cameras coupled to head support); 
wherein the head support extends around the head of the user (see Shen 39-41 and figure 3A regarding head mounted display goggles with cameras, where according to the shape of mount, the support extends around the user head); and 
wherein one or more of the cameras is a display-mounted camera that is coupled to the display unit (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with cameras coupled to display).
Regarding claim 3, the combination of Shen, Higuchi, and Yeung teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Shen, Higuchi, and Yeung teaches wherein when the head-mounted display is worn on the head of the user, the cameras are positioned below a top of the head of the user (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with cameras, where according to the shape of mount, the cameras would be positioned below top of user head when mount is worn).  
Regarding claim 4, the combination of Shen, Higuchi, and Yeung teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
Furthermore, the combination of Shen, Higuchi, and Yeung teaches wherein the head-mounted display field of view of 360 degrees horizontal extends around the head of the user (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with head surrounding cameras coupled to display or head support and paragraph 4 regarding composite 360 field of view of cameras).  
Regarding claim 5, the combination of Shen, Higuchi, and Yeung teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Shen, Higuchi, and Yeung teaches wherein one or more of the cameras is a support-mounted camera that is coupled to and supported by the head support (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with head surrounding cameras coupled to head support).  
Regarding claim 6, the combination of Shen, Higuchi, and Yeung teaches all aforementioned limitations of claim 5, and is analyzed as previously discussed.
Furthermore, the combination of Shen, Higuchi, and Yeung teaches wherein the head support extends around the head of the user (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with cameras, where according to the shape of mount, the support extends around the user head).  
Regarding claim 9, the combination of Shen, Higuchi, and Yeung teaches all aforementioned limitations of claim 5, and is analyzed as previously discussed.
Furthermore, the combination of Shen, Higuchi, and Yeung teaches wherein the support-mounted camera is integrated with the head support (see Shen paragraph 43 and figure 4 regarding strap mounted camera being integrated with support strap).  
Regarding claim 11, the combination of Shen, Higuchi, and Yeung teaches all aforementioned limitations of claim 5, and is analyzed as previously discussed.
Furthermore, the combination of Shen, Higuchi, and Yeung teaches wherein one or more of the cameras is display-mounted cameras that is coupled to and supported by the display unit (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with cameras coupled to display).  
Regarding claim 12, the combination of Shen, Higuchi, and Yeung teaches all aforementioned limitations of claim 11, and is analyzed as previously discussed.
Furthermore, the combination of Shen, Higuchi, and Yeung teaches wherein the display-mounted cameras are integrated with the display unit (see Shen paragraph 41 and figure 3A regarding forward looking cameras integrated with a see through display).  
Regarding claim 13, Shen teaches A head-mounted display comprising: 
a display unit having a display (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles); 
a head support coupled to the display unit for engaging a head of a user to support the display unit with the display in front of an eye of the user (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with head support); and 
cameras that are each coupled to one of the display unit or the head support (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with cameras coupled to display or head support); 
wherein the head-mounted display provides a forward-field video passthrough with a forward field of view, the forward field of view being a span of an environment visible to the user by the forward-field video passthrough (see Shen paragraph 27 and figure 1 regarding non see through display where the video stitched and played on the display would replace the actual visual field in a "video passthrough" and the part of the stitched image displayed to the user would be the forward field video);
However, Shen does not explicitly teach triggered extended content display as needed for the limitations of claim 13. 
Higuchi, in a similar field of endeavor, teaches wherein the head-mounted display provides an extended-field video passthrough with the display with images of the environment captured by the cameras from an extended field of view that is outside the forward field of view (see Higuchi figure 3 and paragraphs 38-42 regarding HMD with display range visible to user but detection range including area outside of visible display range, and paragraph 56 regarding a detection of an object recognized by the recognizing unit in the detection range outside of the display range triggering a display mode where information about the extended range is superimposed on the display. It is noted that Higuchi is not interpreted to fully teach the "extended video passthrough" on its own, but that in combination with Yeung below, which teaches "extended video passthrough," the trigger of Higuchi to display information of the outside range may trigger display of outside range images of Yeung),
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify Shen to include the teaching of Higuchi by incorporating the triggered extended content display from the HMD of Higuchi to the HMD of Shen. One of ordinary skill would recognize that Higuchi and Shen operate in the same field of endeavor of HMDs with cameras that pick up peripheral information.
One would be motivated to combine these teachings in order to provide teachings related to camera equipped HMDs (see Higuchi paragraphs 2-3). 
However, the combination of Shen and Higuchi does not explicitly teach simultaneous display of extended field video as needed for the limitations of claim 13. 
Yeung, in a similar field of endeavor, teaches wherein the extended-field video passthrough is displayed simultaneous with the forward-field video passthrough, and wherein the extended-field video passthrough is at least one of surrounded by the forward-field video passthrough, positioned above or below the forward-field video passthrough, or positioned to a side of the forward-field video passthrough on the display of the display unit (see Yeung paragraph 25 and 33 and figure 3 regarding an HMD with a peripheral angle camera and conditions that trigger display of the peripheral image data simultaneously off to the side of the forward field of view- in combination with Higuchi, the trigger of the display may be the detection of a recognized object in the peripheral view, which does trigger a similar type of display in Higuchi. It is also noted that in combination with Shen, whether in a video or optical passthrough mode, the teachings of Yeung would still be able to function analogously regarding the display off to the side so that the extended field is displayed simultaneously with graphic content).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Shen and Higuchi to include the teaching of Yeung so that peripheral video display is included in the display of Shen and Higuchi, and the trigger of the peripheral video display may be the detection of a recognized object in the peripheral view, which does trigger a similar type of display in Higuchi. One of ordinary skill would recognize that Yeung, Higuchi, and Shen operate in the same field of endeavor of HMDs with cameras that pick up peripheral information.
One would be motivated to combine these teachings in order to provide teachings related to camera equipped HMDs (see Yeung paragraph 10).
Regarding claim 14, the combination of Shen, Higuchi, and Yeung teaches all aforementioned limitations of claim 13, and is analyzed as previously discussed.
Furthermore, the combination of Shen, Higuchi, and Yeung teaches wherein the head-mounted display provides an optical passthrough, and the forward field of view is the span of the environment visible directly by the user in a forward direction (see Shen paragraph 41 and figure 3A regarding see through display where the video stitched and played on the display would augment the actual visual field in "optical passthrough" and the forward field of view would be the environment the user is able to see through their see through glasses).
Regarding claim 15, the combination of Shen, Higuchi, and Yeung teaches all aforementioned limitations of claim 14, and is analyzed as previously discussed.
Furthermore, the combination of Shen, Higuchi, and Yeung teaches wherein the extended field of view is outside of a span of 200 degrees horizontal in the forward direction (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with cameras coupled to display or head support and paragraph 4 regarding composite 360 field of view of cameras and paragraph 74 regarding stitching images to form 360 degree graphical content- this means that the extended field of view includes images outside of 200 degrees horizontal in the forward direction by virtue of being 360 degrees).
Regarding claim 16, the combination of Shen, Higuchi, and Yeung teaches all aforementioned limitations of claim 13, and is analyzed as previously discussed.
Furthermore, the combination of Shen, Higuchi, and Yeung teaches wherein the head-mounted display provides the forward-field video passthrough, and the forward field of view is the span of the environment visible to the user by the forward-field video pass through (see Shen paragraph 27 and figure 1 regarding non see through display where the video stitched and played on the display would replace the actual visual field in a "video passthrough" and the part of the stitched image displayed to the user would be the forward field video).
Regarding claim 17, the combination of Shen, Higuchi, and Yeung teaches all aforementioned limitations of claim 16, and is analyzed as previously discussed.
Furthermore, the combination of Shen, Higuchi, and Yeung teaches wherein the forward field of view is 160 degrees or less horizontal (see Higuchi figure 3 and paragraphs 38-42 regarding HMD with display range visible to user, where the forward field of view is illustrated as less than 160 degrees).
One would be motivated to combine these teachings in order to provide teachings related to camera equipped HMDs (see Higuchi paragraphs 2-3). 
Regarding claim 19, the combination of Shen, Higuchi, and Yeung teaches all aforementioned limitations of claim 13, and is analyzed as previously discussed.
Furthermore, the combination of Shen, Higuchi, and Yeung teaches wherein the images of the extended-field video passthrough include one or more of singular images, combined images, or portions thereof captured by the cameras from the extended field of view (see Yeung paragraph 25 and 33 and figure 3 regarding an HMD with a peripheral angle camera and conditions that trigger display of the peripheral image data simultaneously off to the side of the forward field of view- in combination with Higuchi, the trigger of the display may be the detection of a recognized object in the peripheral view, which does trigger a similar type of display in Higuchi. It is also noted that in combination with Shen, whether in a video or optical passthrough mode, the teachings of Yeung would still be able to function analogously regarding the display off to the side).
One would be motivated to combine these teachings in order to provide teachings related to camera equipped HMDs (see Yeung paragraph 10).
Regarding claim 20, Shen teaches A head-mounted display comprising: 
a display unit having a display (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles); 
a head support coupled to the display unit for engaging a head of a user to support the display unit with the display in front of an eye of the user (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with head support); and 
cameras that are each coupled to one of the display unit or the head support (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with cameras coupled to display or head support), 
wherein the cameras have camera fields of view that overlap horizontally to cooperatively provide the head- mounted display with a head-mounted display field of view of 360 degrees horizontal (see Shen paragraph 39-41 and figure 3A regarding head mounted display goggles with cameras coupled to display or head support and paragraph 4 regarding composite 360 field of view of cameras);
However, Shen does not explicitly teach triggered extended content display as needed for the limitations of claim 20. 
Higuchi, in a similar field of endeavor, teaches wherein the head-mounted display detects an environmental subject in the head-mounted display field of view and outputs a subject indicator when the environmental subject is detected in an extended field of view that is outside a forward field of view (see Higuchi figure 3 and paragraphs 38-42 regarding HMD with display range visible to user but detection range including area outside of visible display range, and paragraph 56 regarding a detection of an object recognized by the recognizing unit in the detection range outside of the display range triggering a display mode where information about the extended range is superimposed on the display. It is noted that in combination with Yeung below, which teaches "extended video passthrough," the trigger of Higuchi to display information of the outside range may trigger display of outside range images of Yeung), and 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify Shen to include the teaching of Higuchi by incorporating the triggered extended content display from the HMD of Higuchi to the HMD of Shen. One of ordinary skill would recognize that Higuchi and Shen operate in the same field of endeavor of HMDs with cameras that pick up peripheral information.
One would be motivated to combine these teachings in order to provide teachings related to camera equipped HMDs (see Higuchi paragraphs 2-3). 
However, the combination of Shen and Higuchi does not explicitly teach simultaneous display of extended field video as needed for the limitations of claim 20. 
Yeung, in a similar field of endeavor, teaches outputting the subject indicator includes providing an extended-field video passthrough that is displayed simultaneously with a forward-field video passthrough (see Yeung paragraph 25 and 33 and figure 3 regarding an HMD with a peripheral angle camera and conditions that trigger display of the peripheral image data simultaneously off to the side of the forward field of view- in combination with Higuchi, the trigger of the display may be the detection of a recognized object in the peripheral view, which does trigger a similar type of display in Higuchi. It is also noted that in combination with Shen, whether in a video or optical passthrough mode, the teachings of Yeung would still be able to function analogously regarding the display off to the side so that the extended field is displayed simultaneously with graphic content).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Shen and Higuchi to include the teaching of Yeung so that peripheral video display is included in the display of Shen and Higuchi, and the trigger of the peripheral video display may be the detection of a recognized object in the peripheral view, which does trigger a similar type of display in Higuchi. One of ordinary skill would recognize that Yeung, Higuchi, and Shen operate in the same field of endeavor of HMDs with cameras that pick up peripheral information.
One would be motivated to combine these teachings in order to provide teachings related to camera equipped HMDs (see Yeung paragraph 10).
Regarding claim 21, the combination of Shen, Higuchi, and Yeung teaches all aforementioned limitations of claim 20, and is analyzed as previously discussed.
Furthermore, the combination of Shen, Higuchi, and Yeung teaches wherein the head-mounted display processes the images by stitching the images to form combined images that form the 360-degree graphical content (see Shen paragraph 74 regarding stitching images to form 360 degree graphical content).  
Regarding claim 22, the combination of Shen, Higuchi, and Yeung teaches all aforementioned limitations of claim 20, and is analyzed as previously discussed.
Furthermore, the combination of Shen, Higuchi, and Yeung teaches wherein the head-mounted display provides a video passthrough with the images captured by the cameras (see Shen paragraph 27 and figure 1 regarding non see through display where the video stitched and played on the display would replace the actual visual field in a "video passthrough"). 
Regarding claim 23, the combination of Shen, Higuchi, and Yeung teaches all aforementioned limitations of claim 13, and is analyzed as previously discussed.
Furthermore, the combination of Shen, Higuchi, and Yeung teaches wherein the extended-field video passthrough is performed without output of the forward-field video passthrough when the head-mounted display provides an optical passthrough (see Shen paragraph 41 and figure 3A regarding see through display where the video stitched and played on the display would augment the actual visual field in "optical passthrough"- in this mode, there would not be forward field video passthrough if the display is see through).  
Regarding claim 24, the combination of Shen, Higuchi, and Yeung teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Shen, Higuchi, and Yeung teaches wherein the head-mounted display prompts the user to view extended-field video passthrough of the environmental subject (see Yeung paragraph 25 and 33 and figure 3 regarding an HMD with a peripheral angle camera and conditions that trigger display of the peripheral image data simultaneously off to the side of the forward field of view- this is broadly, a prompting the user to view the extended field by causing the display to the user).
One would be motivated to combine these teachings in order to provide teachings related to camera equipped HMDs (see Yeung paragraph 10).
Regarding claim 25, the combination of Shen, Higuchi, and Yeung teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Shen, Higuchi, and Yeung teaches wherein the extended-field video passthrough is at least one of surrounded by the graphical content, positioned above or below the graphical content, or positioned to a side of the graphical content (see Yeung paragraph 25 and 33 and figure 3 regarding an HMD with a peripheral angle camera and conditions that trigger display of the peripheral image data simultaneously off to the side of the forward field of view- in combination with Higuchi, the trigger of the display may be the detection of a recognized object in the peripheral view, which does trigger a similar type of display in Higuchi. It is also noted that in combination with Shen, whether in a video or optical passthrough mode, the teachings of Yeung would still be able to function analogously regarding the display off to the side).
One would be motivated to combine these teachings in order to provide teachings related to camera equipped HMDs (see Yeung paragraph 10).
Claims 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 20180052329) (hereinafter Shen) in view of Higuchi et al. (US 20190221184) (hereinafter Higuchi), further in view of Yeung et al. (US 20170372673) (hereinafter Yeung), and further in view of Chan (US 20180164849) (hereinafter Chan).
Regarding claim 7, the combination of Shen, Higuchi, and Yeung teaches all aforementioned limitations of claim 5, and is analyzed as previously discussed.
However, the combination of Shen, Higuchi, and Yeung does not explicitly teach a detachable display unit as needed for the limitations of claim 7. 
Chan, in a similar field of endeavor, teaches wherein the head support is removably coupleable to the display unit (see Chan paragraph 14 regarding removably coupled, electrically connected display device to head support, here called endless belt).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Shen, Higuchi, and Yeung to include the teaching of Chan by incorporating the structural features of Chan’s HMD into the structure of Shen’s HMD as a matter of design choice. One of ordinary skill would recognize that Shen and Chen operate in the same field of endeavor.
One would be motivated to combine these teachings in order to provide design considerations in the field of HMDs (see Chan paragraph 1).
Regarding claim 8, the combination of Shen, Higuchi, Yeung, and Chan teaches all aforementioned limitations of claim 7, and is analyzed as previously discussed.
Furthermore, the combination of Shen, Higuchi, Yeung, and Chan teaches wherein the head support and the display unit form a removable data connection that transfers data between the support-mounted camera and the display unit (see Chan paragraph 14 regarding removably coupled, electrically connected display device to head support, here called endless belt, and paragraph 73 regarding display screen receiving CPU signals by electrical connections through terminal blocks- this is a removable data transferring connection).  
One would be motivated to combine these teachings in order to provide design considerations in the field of HMDs (see Chan paragraph 1).
Regarding claim 10, the combination of Shen, Higuchi, and Yeung teaches all aforementioned limitations of claim 5, and is analyzed as previously discussed.
However, the combination of Shen, Higuchi, and Yeung does not explicitly teach removable cameras as needed for the limitations of claim 10. 
Chan, in a similar field of endeavor, teaches wherein the support-mounted camera is removably coupled to the head support (see Chan paragraph 11 regarding removably coupled camera to head support, here called endless belt).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Shen, Higuchi, and Yeung to include the teaching of Chan by incorporating the structural features of Chan’s HMD into the structure of Shen’s HMD as a matter of design choice. One of ordinary skill would recognize that Shen and Chen operate in the same field of endeavor.
One would be motivated to combine these teachings in order to provide design considerations in the field of HMDs (see Chan paragraph 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW DAVID KIM/Examiner, Art Unit 2483